Title: To James Madison from James Monroe, 3 May 1820
From: Monroe, James
To: Madison, James


                
                    Dear Sir
                    Washington May 3d. 1820
                
                Our troubles with Spain are not ended, nor is it possible to say when they will be. It was hoped and presumed that this minister would have been authorisd to settle every difficulty, but it appears that he came, simply, to ask explanations, and report those given to his government, to amuse, and procrastinate as his predecessor had done. He admits that he is personally satisfied, as to the causes which prevented the ratification of the treaty, but has neither power, to surrender the territory, or do any other act, which would give security for the future, not even to declare, that his govt. will be satisfied. He demands a stipulation, that the UStates will not recognize the So A: colonies, untill they shall be recognized by other powers. I shall lay the result before Congress in a few days.
                My family were very thankful for yours & Mrs Madisons kind attention, in regard to our daughter Maria. She and Mr Gouverneur are on a visit to his family at N. York. Mrs Monroe has been in very delicate health for some weeks, & is still so, owing to the fatigue incident to the winter, to which she has found herself unequal. We all desire our best regards to Mrs Madison. Your friend
                
                    James Monroe
                
            